Case 5:19-cv-00842-MWF-SP Document 72 Filed 07/26/21 Page 1 of 2 Page ID #:1928



    1
        Seth D. Mansergh, SBN 274892
    2   smansergh@slenvironment.com                                            JS-6
        Kenneth A. Sansone, SBN 319982
    3   ksansone@slenvironment.com
        SL ENVIRONMENTAL LAW GROUP
    4   175 Chestnut Street
    5   San Francisco, CA 94133
        Telephone: (415) 348-8300
    6   Facsimile: (415) 348-8333
    7   Attorneys for Plaintiff CITY OF UPLAND
    8
                           UNITED STATES DISTRICT COURT
    9
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10

   11                                              Case No. 5:19-cv-00842-MWF (SPx)
        CITY OF UPLAND, et al.,
   12                                              Judge: The Hon. Michael W. Fitzgerald
   13               Plaintiffs,
                                                   ORDER ON STIPULATION OF
   14         vs.                                  DISMISSAL WITH PREJUDICE
   15
        THE DOW CHEMICAL
   16   COMPANY, et al.
   17
                    Defendants.
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                  ORDER ON STIPULATION OF DISMISSAL
                                    (CASE NO: 5:19-cv-00842-MWF (SPx))
                                                     1
Case 5:19-cv-00842-MWF-SP Document 72 Filed 07/26/21 Page 2 of 2 Page ID #:1929
